Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
obtaining information identifying products offered by a publishing user of an online system, the obtained information including pictures of a product corresponding to different angles of the product;
obtaining content items from one or more other users of the online system different from the publishing user;
identifying a specific product offered by the publishing user of interest to a viewing user, the viewing user other than the publishing user;
identifying a content item obtained from one or more users other than the publishing user and other than the viewing user;
determining a confidence of an object identified in the content item matching the specific product by applying an identification model to the object identified the content item and to the pictures of the specific product obtained from the publishing user;
determining that the confidence matches the specific product equals or exceeds a threshold confidence value;
determining an additional confidence of another object identified in the content item matching another product by applying the identification model to the other object identified in the content item and to pictures of the other product obtained from the publishing user;
determining that the additional confidence equals or exceeds the threshold confidence value;
transmitting information identifying the other product offered by the publishing user to the viewing user.
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial activities such as marketing and sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
an online system
a processor (claim 11)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of the online system and processor are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-10 are directed to the abstract idea itself. In addition, even if these claims were not directed to the abstract idea, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
an online system
a processor (claim 11)
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena (US 2018/0302682) in view of Mabrey (US 2014/0129370).

	Referring to Claim 1, Saxena teaches a method comprising:
obtaining information identifying products offered by a publishing user of an online system, the obtained information including pictures of a product corresponding to different angles of the product (see Saxena ¶¶0049,165,82);
obtaining, at the online system, content items from one or more other users of the online system different from the publishing user (see Saxena ¶¶0075-76);
identifying, by the online system, a specific product offered by the publishing user of interest to a viewing user, the viewing user other than the publishing user (see Saxena ¶0194);
identifying a content item obtained from one or more users other than the publishing user and other than the viewing user (see Saxena ¶¶0075-76);
determining, by the online system, a confidence of an object identified in the content item matching the specific product by applying an identification model to the object identified the content item and to the pictures of the specific product obtained from the publishing user (see Saxena ¶¶0081-82);
determining that the confidence matches the specific product equals or exceeds a threshold confidence value (see Saxena ¶100);
determining, by the online system, an additional confidence of another object identified in the content item matching another product by applying the identification model to the other object identified in the content item and to pictures of the other product obtained from the publishing user (see Saxena ¶¶0081-82);
determining that the additional confidence equals or exceeds the threshold confidence value (see Saxena ¶0100);
transmitting, by the online system, information identifying the other product offered by the publishing user to the viewing user (see Saxena ¶0102).

	Referring to Claim 5, the combination teaches the method of claim 1, wherein transmitting, by the online system, information identifying the other product offered by the publishing user to the viewing user comprises:
determining an affinity of the viewing user for the other user from whom the content item was obtained (see Saxena ¶0212);
transmitting the information identifying the other product offered by the publishing user to the viewing user in response to the determined affinity equaling or exceeding a threshold affinity (see Saxena ¶0235).

	Referring to Claim 6, the combination teaches the method of claim 1, wherein the specific product has a type (see Saxena Fig. 4A, a hat).

	Referring to Claim 7, the combination teaches the method of claim 6, wherein the other product has a different type than the type of the specific product (see Saxena Fig. 4A, a tee shirt).

	Referring to Claim 8, the combination teaches the method of claim 1, wherein transmitting, by the online system, information identifying the other product offered by the publishing user to the viewing user comprises: transmitting information identifying the specific product and identifying the other product offered by the publishing user to the viewing user (see Saxena Fig. 4A).

	Referring to Claim 9, the combination teaches the method of claim 8, wherein the information identifying the specific product and identifying the other product offered by the publishing user also includes information identifying the user other than the publishing user and other than the viewing user (see Saxena Fig. 3B).

	Referring to Claim 10, the combination teaches the method of claim 1, wherein identifying, by the online system, the specific product offered by the publishing user of interest to the viewing user, the viewing user other than the publishing user comprises: receiving, at the online system, information identifying the viewing user, identifying the specific product, and describing inclusion of the specific product in an online shopping cart by the viewing user (see Saxena Fig. 3B, 4A, and ¶0063).

	Referring to Claims 11 and 15-20, these claims are similar to claims 1 and 5-10 and therefore rejected under the same reasons and rationale.

Remarks
The claims 2-4 and 12-14 are not in condition for allowance because they are rejected under 35 U.S.C. 101.
Additional prior art of record but not relied upon includes:
Ghamsari (US 10,706,452) - teaches updating listing information using uploaded images
Tucker (US 2018/0341907) - teaches image recognition to extract data from product images
Klostermann, Jan, et al. "Extracting brand information from social networks: Integrating image, text, and social tagging data." International Journal of Research in Marketing 35.4 (2018): 538-556. - teaches analyzing images on a social network such as facebook to detect various items

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625